DETAILED ACTION
This Office Action is in response to the application 16/895,321 filed on June 08th, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/24/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 12; claim 12 calls for a system; however, the body of the claim does not positively recite any hardware element. As recited in the body of the claim, the claimed system contains “at least one processor”. There is no further discussion in the specification (par. 0046; fig. 1) regarding the claim ‘support that is readable by a computer.’ Broadly interpreted, the claim can be any means that include propagate and transmission signals, which are non-eligible subject matter under 35 U.S.C. 101. Regarding the claim a processor, one of ordinary skill in the art would understand that a “processor” could be a software processor (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000). Because the elements of claim 12 are interpreted as merely software and the claim lacks any physical device or machine, the claim is directed to non-statutory subject matter. It is suggested that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory under 35 U.S.C. 101.
Regarding claims 13-19; claims 13-19 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aronowitz et al. (Aronowitz), U.S. Pub. Number 2018/0034859.
Regarding claim 1; Aronowitz discloses a method, comprising:
determining, by at least one server, authentication method information, contextual scores and contextual weights of at least one device, in connection with a user request to access a resource via the at least one device, the authentication method information comprising a weight and a (pars. 0020-0023 & 0053-0055; fig. 1);
determining, by the at least one server, an authentication score for each of the plurality of authentication methods, using the authentication method information, the contextual scores and the contextual weights of the at least one device (pars. 0084-0086.);
identifying, by the at least one server, a first authentication method from the plurality of authentication methods, according to the determined authentication scores (pars. 0084-0086.); and
authenticating, by the at least one server, the user request via the first authentication method using a first device from the at least one device that supports the first authentication method (pars. 0084-0086.).
Regarding claims 2-11; Claims 2-11 depend from claim 1. Therefore, claims 2-11 remain un-patentable for the same reasons.
Regarding claims 12-19; Claims 12-19 are directed to system which have similar scope as claims 1-11. Therefore, claims 12-19 remain un-patentable for the same reasons.
Regarding claim 20; Claim 20 is directed to a non-transitory computer readable which has similar scope as claim 1. Therefore, claim 20 remains un-patentable for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHOI V LE/
Primary Examiner, Art Unit 2436